Citation Nr: 0530394	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-18 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
By a December 2001 rating decision, the RO established 
service connection for PTSD, evaluated as 30 percent 
disabling, effective January 11, 2001.  The veteran appealed, 
contending that a higher rating was warranted.  Although the 
RO subsequently assigned a 50 percent rating for the PTSD, 
effective January 11, 2001, this issue remains on appeal in 
accord with AB v. Brown, 6 Vet. App. 35 (1993).  In addition, 
the RO denied service connection for vertigo by a December 
2002 rating decision.

The Board notes that the veteran's Notice of Disagreement to 
the December 2002 rating decision also addressed the denial 
of service connection for Meniere's syndrome, and that this 
issue was included on the March 2004 Statement of the Case 
(SOC).  However, in a June 2004 statement, the veteran 
reported that he was officially withdrawing this issue from 
appeal.  See 38 C.F.R. § 20.204.

For the reasons stated below, the Board finds that additional 
development is required with respect to the claim of service 
connection for vertigo.  Accordingly, this issue will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that the veteran's representative raised the 
issue of entitlement to a total rating based upon individual 
unemployability (TDIU) in an October 2005 statement.  To the 
extent the veteran has service-connected disabilities other 
than his PTSD, this matter is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected PTSD is manifest by 
anxiety, depression, chronic sleep impairment, and memory 
problems.

3.  The veteran's service-connected PTSD is not manifest by 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

4.  Although the record reflects that the veteran's PTSD has 
resulted in occupational and social impairment, it is not of 
such severity as to constitute difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), or to result in the inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.41, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Adequate notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in this case, the veteran's appeal is from 
the initial grant of service connection of PTSD by the 
December 2001 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue - as is the 
case here - section 7105(d) requires VA to take proper action 
and issue a Statement of the Case (SOC) if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  Moreover, notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board via a letter dated in June 2004 which fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, the veteran has been 
provided with a copy of the appealed rating decision, the 
July 2003 SOC, and a July 2004 Supplemental SOC (SSOC) which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant regulatory 
provisions of 38 C.F.R. § 3.159 detailing the duties to 
assist and notify, as well as the schedular criteria for 
evaluating his PTSD.  

In light of the foregoing, the Board finds that, in the 
present case, the deficiency in the timing of the notice is 
harmless error.  The requisite notifications were ultimately 
provided to the veteran before the transfer and certification 
of the case to the Board; the veteran had ample time in which 
to respond to the June 2004 notice letter and did in fact 
respond, including a statement received later that same 
month.  Viewed in context, the furnishing of the requisite 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 120-
21.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  
The Board further finds that the duty to assist the veteran 
has been satisfied in this case.  All available service 
medical records as well as VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  As part of his March 2004 
Substantive Appeal, he indicated that he did not want to 
present testimony at the hearing before the Board.  Moreover, 
he has been accorded examinations in this case which 
evaluated the severity of his PTSD, and he has not indicated 
that the disability has increased in severity since the most 
recent examination in March 2004.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the SOC and SSOC which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Thus, the 
Board finds that the duty to assist and duty to notify have 
been fulfilled, and that no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id

With regard to the veteran's request for an increased 
schedular evaluation, the Board may not consider factors 
wholly outside the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  Diagnostic Code 9411 provides 
that PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Board has reviewed all the evidence in the appellant's 
claims folder which includes, but is not limited to, the 
veteran's contentions; the veteran's service medical records; 
and post-service medical records which cover a period from 
1979 to 2004, including VA psychiatric examination reports 
dated in October 2001 and March 2004 as well as a private 
psychologist's July 2003 evaluation report.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the Board acknowledges that the veteran's service-
connected PTSD is manifest by anxiety, depression, chronic 
sleep impairment to include nightmares, and memory problems 
to include forgetting names and dates.  However, this 
corresponds to the symptomatology for a 30 percent rating.  
Thus, it clearly does not provide a basis for a rating in 
excess of the current 50 percent evaluation.

The Board further finds that the veteran's service-connected 
PTSD is not manifest by symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; nor 
neglect of personal appearance and hygiene.

In this regard, the Board acknowledges that April 2001 intake 
records reflect that the veteran reported a history of both 
suicidal intent and attempt "in the 1970s," but he denied 
any current intent or plan.  Subsequent records continue to 
note that there was no suicidal ideation, including the 
October 2001 VA psychiatric examination, as well as 
outpatient treatment records dated in November 2001.  
Further, the more recent March 2004 VA psychiatric 
examination noted that his thought content was remarkable for 
the absence of suicidal and homicidal ideation.

A review of the medical records contain no examples of 
obsessional rituals which interfered with routine activities, 
and the March 2004 VA psychiatric examination specifically 
stated that no obsessions or rituals were noted.  Similarly, 
there are no examples of the veteran's speech being 
intermittently illogical, obscure, or irrelevant. 

The Board acknowledges that the veteran has reported crying 
spells, as well as flashbacks and hypervigilance.  
Nevertheless, the record does not support a finding of near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  As 
noted in the preceding paragraph, the March 2004 VA 
psychiatric examination specifically stated that no 
obsessions or rituals were noted.  In addition, he made good 
eye contact, was relatively easy to interview, there was no 
psychomotor agitation or retardation, attention span was 
grossly normal, there was no formal disorder of thought, and 
no delusions.  Moreover, the October 2001 VA psychiatric 
examination noted that his hand shake was very firm, that he 
looked like somebody that had been working and taking care of 
himself, and had no hallucinations or delusions.  The record 
also reflects that he has done volunteer work for both the 
Sheriff's Office and a youth organization, and that he took a 
number of college courses in 2001 and 2002.

The Board notes that the April 2001 intake records reflect 
that the veteran reported a bad temper, that he reported at 
the October 2001 VA psychiatric examination that his first 
marriage broke up due to his anger and Vietnam symptoms, and 
that his chief complaints at the March 2004 VA examination 
included marked irritability.  In addition, he reported that 
he had shoved his wife one month earlier for the first time.  
However, despite the evidence of irritability, there does not 
appear to be any examples of violence other than this one 
shoving incident.  For example, he reported in April 2001 
that while he had a bad temper, he did not hurt people.  The 
medical evidence, including the March 2004 VA examination, 
does not show any evidence of homicidal ideation.  Moreover, 
the March 2004 examination noted that he had never been 
arrested.  Thus, the Board finds that his irritability is not 
of such severity to constitute impaired impulse control, 
which is part of the symptomatology for the next higher 
rating.  Even if it did, this one symptom would not, in and 
of itself, warrant a higher rating as none of the other 
necessary criteria are found to be present.

The veteran's PTSD is not manifest by spatial disorientation.  
Although the March 2004 VA psychiatric examination noted that 
cognition was not formally tested, there was no psychomotor 
agitation or retardation, attention span was grossly normal, 
there was no formal disorder of thought, and no delusions.  
Further, he was found to be alert and oriented times 3 on 
outpatient treatment records dated in April 2001, May 2001, 
July 2001, August 2001, September 2001, and October 2001.  
Further, the July 2003 private psychological evaluation found 
him to be oriented to person, place, and time.

The record also reflects that the veteran's PTSD has not 
resulted in the neglect of personal appearance and hygiene.  
He was found to be well-dressed and groomed at the October 
2001 VA psychiatric examination; the July 2003 private 
psychological evaluation found him to be casually dressed and 
well-groomed; while the March 2004 VA psychiatric examination 
found him to be casually dressed and well-groomed.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the Board notes 
that there has been some debate about the veteran's accurate 
GAF score.  For example, the October 2001 VA psychiatric 
examiner assigned a GAF score of 55, and it is noted that GAF 
scores of 51 to 60 reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has been adopted by the VA 
in 38 C.F.R. §§ 4.125, 4.130); see also Carpenter, supra.  
However, the July 2003 private psychological evaluation 
assigned a GAF score of 35.  GAF scores of 31 to 40 reflect 
some impairment in reality testing or communication, or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.

Due to these conflicting findings as to the veteran's GAF 
score, the March 2004 VA psychiatric examiner was asked to 
provide an opinion to resolve this discrepancy.  In 
addressing this issue, the March 2004 examiner noted that the 
first VA examination was done primarily to establish the 
presence of a service-connected condition, and that review of 
the examination revealed that there was comparatively less 
emphasis placed on assessing his current level of 
functioning.  Regarding the July 2003 private psychological 
evaluation, the March 2004 VA examiner noted that this was 
done expressly for the purpose of increasing the service-
connected rating, and, as such, it was probable that the 
veteran portrayed himself in a negative light during this 
examination, resulting in the lower score of 35, and cited to 
examples in the examination report in support of this 
hypothesis.  In light of the foregoing, as well as the fact 
that the conclusions of the March 2004 examiner are based 
upon both an examination of the veteran and review of his 
claims file, the Board finds that the GAF score assigned by 
the March 2004 examiner to be the most accurate 
representation of the veteran's overall occupational and 
social impairment for the appellate period.

The March 2004 VA examiner assigned a GAF score of 42, and it 
is noted that GAF scores of 41 to 50 reflect serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  In addition, the examiner stated that 
the veteran's current level of functioning did appear to be 
markedly impaired in several important spheres, including his 
symptomatic functioning, his interpersonal functioning, and 
even his volunteer/occupational functioning.  

Although the veteran's representative contended that these 
findings warrant the next higher rating of 70 percent, the 
Board finds otherwise.  First, it appears that the lower GAF 
scores of 31 to 40 are actually the most closely analogous to 
the criteria for the 70 percent rating, especially as both 
talk about impairment in areas such as work or school, family 
relations, judgment, thinking or mood.  Moreover, the 
criteria for the current 50 percent rating appears to be 
consistent with the veteran's history.  For example, as noted 
by the March 2004 VA examination, he worked for 32 years as a 
machinist in a factory, retiring in 1998.  While the July 
2003 private psychological report stated that he only stayed 
employed until retirement due to the fact that family members 
were part of the management team, and that he had problems 
while working, the March 2004 VA examination noted that he 
simply got sick of the job and decided to quit.  In addition, 
this examination report notes that he took college courses in 
2001 and 2002, getting mostly A's except for one B+.  
Further, both this examination, and other records, reflect 
that he does volunteer activities with the Sheriff's Office 
and with children, although the amount of these activities 
have decreased in recent years.

Regarding his social impairment, the Board notes that the 
veteran reported social isolation and withdrawal in the 2001 
outpatient treatment records, as well as the March 2004 VA 
examination.  However, outpatient records dated in September 
2001 note that he had tried reaching out more socially (he 
had thought he was too reclusive), and that it had been 
rewarding and successful.  Further, even though he reported 
having problems and that the quality of his marriage was not 
good, the fact remains that the record reflects he has been 
married to his current wife for many years.  Moreover, even 
though it has decreased in recent years, his volunteer 
activities are a form of social interaction, as were the 
college course he took in 2001 and 2002.

Based on the foregoing, the Board concludes that the level of 
the veteran's occupational and social impairment constitutes 
no more reduced reliability and productivity, with difficulty 
in establishing and maintaining effective work and social 
relationships.  As such, it is accurately reflected by the 
current 50 percent rating, and it is not of such severity as 
to constitute difficulty in adapting to stressful 
circumstances (including work or a worklike setting), nor the 
inability to establish and maintain effective relationships.  
Further, contrary to the representative assertions in the 
October 2005 statement, it does not reflect that he is unable 
to obtain or maintain substantially gainful employment due to 
his PTSD alone; he is not entitled to a TDIU due solely to 
his PTSD.  See  38 C.F.R. §§ 3.321, 3.340, 4.16; see also 
VAOGCPREC 6-96 (August 16, 1996).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  In making this 
determination, the Board notes that it specifically took into 
consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, this concept is not 
applicable in the instant case as the competent medical 
evidence does not reflect any distinctive periods where his 
service-connected disability met or nearly approximated the 
criteria necessary for a rating in excess of 50 percent.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.


REMAND

The veteran essentially contends that his vertigo is 
secondary to his service-connected hearing loss and/or 
tinnitus.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The competent medical evidence reflects findings of vertigo 
for several years.  At a June 2001 VA audio examination, the 
examiner stated, in part, that in order to determine if the 
veteran's dizziness was due to specific events in the 
military it required evaluation by a medical physician.  
Further, the record reflects that at a subsequent February 
2004 VA audio examination, the examiner was asked to provide 
an opinion as to the etiology of the veteran's Meniere's 
disease and vertigo, if found.  However, while the examiner 
noted the veteran's complaints of dizziness, and provided an 
opinion as to the etiology of Meniere's disease, no 
etiological opinion was provided regarding vertigo.  

In summary, even though the record reflects that a medical 
opinion is necessary to determine whether the veteran's 
vertigo is secondary to his service-connected hearing loss 
and/or tinnitus and that an opinion was requested of the 
February 2004 VA audio examiner, no such opinion is of 
record.  By an October 2005 statement, the veteran's 
representative contended that this examination was inadequate 
due to its failure to provide an etiology opinion regarding 
the veteran's vertigo, and requested that this issue be 
remanded for a new examination and opinion.  The Board 
concurs that such development is necessary.

As the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for vertigo since 
February 2004.  After securing any 
necessary release, the RO should obtain 
these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his vertigo.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The examiner must express an opinion as 
to the likelihood (likely, at least as 
likely as not (50 percent or greater 
likelihood), unlikely) that the veteran's 
vertigo is causally related to his active 
service, to include whether it developed 
secondary to his service-connected 
hearing loss and/or tinnitus.  A complete 
rationale for this opinion should be 
provided.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
September 2004, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


